
	

115 SCON 16 IS: Expressing support for strengthening engagement between the United States and the Asia-Pacific Economic Cooperation.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. CON. RES. 16
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2017
			Mr. Hatch (for himself and Mr. Wyden) submitted the following concurrent resolution; which was referred to the Committee on Foreign Relations
		
		CONCURRENT RESOLUTION
		Expressing support for strengthening engagement between the United States and the Asia-Pacific
			 Economic Cooperation.
	
	
 Whereas the United States and the other members of the Asia-Pacific Economic Cooperation (in this preamble referred to as APEC) have, since 1989, worked collaboratively to advance commercial and trade interests in the Asia-Pacific region;
 Whereas the Asia-Pacific region accounts for 41 percent of the world’s population, 54 percent of the world’s gross domestic product, and 44 percent of the world’s trade;
 Whereas expanding trade and investment between the United States and the Asia-Pacific region has created new commercial opportunities and jobs in the United States;
 Whereas United States businesses in the Asia-Pacific region face obstacles to doing business in the region as a result of tariff and nontariff barriers, including discriminatory policies and regulations;
 Whereas strengthening trade and investment between the United States and other APEC members and addressing tariff and nontariff barriers to United States exports has the potential to benefit United States businesses, manufacturers, farmers, ranchers, workers, and consumers;
 Whereas APEC was established as a regional economic forum to leverage the growing interdependence of the Asia-Pacific region to create greater prosperity for the people of the region and serves as a forum for the United States to address business concerns, promote high standards, and facilitate economic growth in the region;
 Whereas APEC contributes to United States economic policies that promote fairness, due process, and the rule of law by supporting trade rules embodied in the World Trade Organization (in this preamble referred to as the WTO) and the establishment of new WTO commitments, developing model measures for high-quality trade agreements in the Asia-Pacific region, encouraging coherence in regulations and standards in the region, and encouraging policies to promote development of the digital economy; and
 Whereas the APEC Leaders’ Meeting in November 2017 in Da Nang, Vietnam, and preparatory meetings at the ministerial level, including the meeting in May 2017 of the APEC Ministers Responsible for Trade, provide important opportunities to demonstrate to the world the commitment of the United States to increasing prosperity and security in the Asia-Pacific region: Now, therefore, be it
		
	
 That it is the sense of Congress that— (1)the continuing success of the Asia-Pacific Economic Cooperation (in this resolution referred to as APEC) is in the national economic interest of the United States;
 (2)APEC should be a part of the diplomatic and economic strategy of the United States for the Asia-Pacific region; and
 (3)the United States should continue to engage APEC in promoting economic growth through the adoption of rules-based policies to strengthen trade and investment between the United States and other APEC members.
			
